CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 1 of 15




                     Exhibit E
 CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 2 of 15




                         Hausfeld Firm Resume
                                                           www.hausfeld.com




BOSTON
NEW YORK
PHILADELPHIA
SAN FRANCISCO
WASHINGTON, DC
AMSTERDAM
BERLIN
BRUSSELS
DÜSSELDORF
LONDON
PARIS
STOCKHOLM
             CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 3 of 15




Hausfeld Firm Summary
In the last decade, Hausfeld attorneys have won landmark         Antitrust and Competition Litigation
trials, negotiated complex settlements among dozens of
                                                                 Hausfeld’s reputation for leading groundbreaking antitrust
defendants, and recovered billions of dollars for clients both
                                                                 class actions in the United States is well-earned. Having
in and out of court. Renowned for skillful prosecution and
                                                                 helmed more than 40 antitrust class actions, Hausfeld
resolution of complex and class-action litigation, Hausfeld
                                                                 attorneys are prepared to litigate and manage cases with
is the only claimants’ firm to be ranked in the top tier in
                                                                 dozens of defendants (In re Blue Cross Blue Shield Antitrust
private enforcement of antitrust/competition law in both the
                                                                 Litigation, with more than thirty defendants), negotiate
United States and the United Kingdom by The Legal 500 and
                                                                 favorable settlements for class members and clients (In re
Chambers & Partners. Our German office was also ranked by
                                                                 Air Cargo Shipping Services Antitrust Litigation, settlements
The Legal 500 for general competition law.
                                                                 of more than $1.2 billion), take on the financial services
From our locations in Washington, D.C., Boston, New York,        industry (In re Foreign Exchange Antitrust Litigation, with
Philadelphia, San Francisco, Amsterdam, Berlin, Brussels,        settlements of more than $2.3 billion), take cartelists to
Paris, Düsseldorf, Stockholm, and London, Hausfeld               trial (In re Vitamin C Antitrust Litigation, trial victory of $162
contributes to the development of law in the United States       million against Chinese manufacturers of vitamin C), and
and abroad in the areas of antitrust/competition, consumer       push legal boundaries where others have not (O’Bannon v.
protection, environmental threats, human and civil rights,       NCAA, another trial victory in which the court found that
mass torts, and securities fraud. Hausfeld attorneys have        NCAA rules prohibiting additional scholarship payments to
studied the global integration of markets—and responded          players as part of the recruiting process are unlawful).
with innovative legal theories and a creative approach to
claims in developed and emerging markets.

Hausfeld was founded by Michael D. Hausfeld, who is
widely recognized as one of the country’s top civil litigators
and a leading expert in the fields of private antitrust/
competition enforcement and international human rights.          Hausfeld is “the world’s leading antitrust
The New York Times has described Mr. Hausfeld as one of
the nation’s “most prominent antitrust lawyers,” while           litigation firm.”
Washingtonian Magazine characterizes him as a lawyer who is      – Politico
“determined to change the world—and succeeding,” noting
that he “consistently brings in the biggest judgments in the
history of law.”




2   HAUSFELD FIRM RESUME                                                                                       www.hausfeld.com
             CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 4 of 15




Hausfeld: A Global Reach
Hausfeld’s international reach enables it to advise across        Unmatched Global Resources
multiple jurisdictions and pursue claims on behalf of
                                                                  The firm combines its U.S. offices on both coasts and
clients worldwide. Hausfeld works closely with clients to
                                                                  vibrant European presence with a broad and deep network
deliver outstanding results while always addressing their
                                                                  around the globe to offer clients the ability to seek redress
business concerns. Hausfeld does so by anticipating issues,
                                                                  or confront disputes in every corner of the world and
considering innovative strategies, and maximizing the
                                                                  across every industry. With over 100 lawyers in offices in
outcome of legal disputes in a way that creates shareholder
                                                                  Washington, D.C., Boston, New York, Philadelphia, San
value. Its inventive cross border solutions work to the benefit
                                                                  Francisco, Amsterdam, Berlin, Düsseldorf, Brussels, Paris,
of the multinational companies it often represents.
                                                                  Stockholm, and London, Hausfeld is a “market leader for
                                                                  claimant-side competition litigation” (The Legal 500).
Creative Solutions to Complex
Legal Challenges
Hausfeld lawyers consistently apply forward-thinking
ideas and creative solutions to the most vexing global legal
challenges faced by clients. As a result, the firm’s litigators
have developed numerous innovative legal theories that            “Hausfeld, which ‘commits extensive
have expanded the quality and availability of legal recourse
                                                                   resources to the most difficult cases,’
for claimants around the globe that have a right to seek
recovery. Hausfeld’s impact was recognized by the Financial        widely hails as one of the few market-
Times, which honored Hausfeld’s European team with the
                                                                   leading plaintiff firms.”
“Innovation in Legal Expertise - Dispute Resolution,” award,
which was followed up by FT commending Hausfeld’s                  – The Legal 500
North American team for its innovative work in the same
category. In addition, The Legal 500 has ranked Hausfeld as
the only top tier claimants firm in private enforcement of
antitrust/competition law in both the United States and the
United Kingdom. For example, the landmark settlement that
Hausfeld negotiated to resolve claims against Parker ITR
for antitrust overcharges on marine hoses represented the
first private resolution of a company’s global cartel liability
without any arbitration, mediation, or litigation—creating
opportunities never before possible for dispute resolution
and providing a new model for global cartel settlements
going forward.




3   HAUSFELD FIRM RESUME                                                                                      www.hausfeld.com
              CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 5 of 15




Antitrust Litigation
Hausfeld’s antitrust litigation experience                           Chambers and Partners likewise consistently rank Hausfeld
is unparalleled                                                      among the top five firms in the United States for antitrust
                                                                     litigation on behalf of plaintiffs. And in naming Hausfeld to
Few, if any, U.S. law firms are litigating more class
                                                                     its Plaintiffs’ Hot List, The National Law Journal opined that
actions on behalf of companies and individuals injured
                                                                     Hausfeld ”punches above its weight” and ”isn’t afraid to take
by anticompetitive conduct than Hausfeld. The firm has
                                                                     on firms far larger than its size and deliver results, especially
litigated cases involving price-fixing, price manipulation,
                                                                     in antitrust litigation.”
monopolization, tying, and bundling, through individual
and class representation and has experience across a wide
variety of industries, including automotive, banking,                Hausfeld has achieved outstanding
chemicals, construction, manufacturing, energy, financial            results in antitrust cases
services, food and beverage, health care, mining and                 Hausfeld lawyers have achieved precedent-setting legal
metals, pharmaceuticals and life sciences, retail, sports and        decisions and historic trial victories, negotiated some of
entertainment, technology, and transportation. Clients rely          the world’s most complex settlement agreements, and have
on us for our antitrust expertise and our history of success in      collectively recovered billions of dollars in settlement and
                                                                     judgments in antitrust cases. Key highlights include:

“Hausfeld LLP, ‘one of the most                                     • In re Foreign Exchange Benchmark Rates Antitrust Litig.,
                                                                       13-cv-7789 (S.D.N.Y.)
    capable plaintiffs’ firms involved in the                          Hausfeld serves as co-lead counsel in this case alleging
    area of civil cartel enforcement,’ is                              financial institutions participated in a conspiracy to
                                                                       manipulate a key benchmark in the foreign exchange
    [w]idely recognised as a market leader for                         market. To date, the firm has obtained over $2.3 billion in
    claimant-side competition litigation… [It                          settlements from fifteen defendants. The case is ongoing
                                                                       against the remaining defendant.
    is the] market leader in terms of quantity
    of cases, and also the most advanced in                          • In re LIBOR-Based Financial Instruments Antitrust
                                                                       Litig., No. 11-md-2262 (S.D.N.Y.)
    terms of tactical thinking.”                                       Hausfeld serves as co-lead counsel in this case against
    – The Legal 500                                                    sixteen of the world’s largest financial institutions for
                                                                       conspiring to fix LIBOR, the primary benchmark for
                                                                       short-term interest rates. To date, the firm has obtained
the courtroom, and at the negotiation table, and the firm does         $590 million in settlements with four defendants. An
not shy away from challenges, taking on some of the most               antitrust class has been certified and the case is ongoing
storied institutions. Hausfeld is not only trusted by its clients,     against the remaining defendants.
it is trusted by judges to pursue these claims, as evidenced
                                                                     • In re Blue Cross Blue Shield Antitrust Litig., No. 13-mdl-
by the fact that the firm has been appointed as lead or co-lead
                                                                       2496 (N.D. Ala.)
counsel in over 40 antitrust cases in the last decade. In one
                                                                       The Court appointed Hausfeld attorneys as co-lead
example, Judge Morrison C. England of the Eastern District
                                                                       counsel, and to the Plaintiffs’ Steering Committee, in this
of California praised Hausfeld for having “the breadth of
                                                                       case against Blue Cross Blue Shield entities. This case was
experience, resources and talent necessary to navigate” cases
                                                                       brought against over 30 Blue Cross companies and its trade
of import.
                                                                       association (BCBSA), and alleges that they illegally agreed
Recognizing the firm’s antitrust prowess, Global Competition           not to compete with each other for health insurance
Review has opined that Hausfeld is “one of—if not the—                 subscribers across the United States. After defeating
top Plaintiffs’ antitrust firm in the U.S.” The Legal 500 and          motions to dismiss, Hausfeld marshalled evidence from a



4    HAUSFELD FIRM RESUME                                                                                         www.hausfeld.com
              CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 6 of 15




    record that consisted of over 14 million documents from           • In re Packaged Seafood Products Antitrust Litigation,
    more than thirty defendants and won a landmark ruling               No. 3:15-md-02670-JLS-MDD (S.D. Cal.)
    when the district court ruled that the per se standard              The Court appointed Hausfeld attorneys as sole interim
    would be applied to defendants’ conduct. Plaintiffs will            lead counsel for the putative class of direct purchasers of
    next move towards class certification and trial.                    packaged seafood products, alleging a price-fixing
                                                                        conspiracy among the leading U.S. manufacturers—
• O’Bannon v. NCAA, No. 09-cv-03329 (N.D. Cal.)                         Chicken of the Sea, StarKist and Bumble Bee. On July 30,
  In the landmark O’Bannon litigation, Hausfeld represented             2019, the Honorable District Judge Janis L. Sammartino of
  college athletes who collectively alleged that the NCAA, its          the Southern District of California granted class
  members, and its commercial partners, violated federal                certification to a class of direct purchasers and appointed
  antitrust law by unlawfully foreclosing former players from           Hausfeld as class counsel. No trial date has yet been set.
  receiving any compensation related to the use of their names,
  images, and likenesses in television broadcasts, rebroadcasts,      • In re Disposable Contact Lens Antitrust Litig.,
  and videogames. In 2013, the plaintiffs announced a $40               No. 3:15-md-2626-J-20JRK (M.D. Fla.)
  million settlement agreement with defendant Electronic Arts,          Hausfeld serves as one of the three co-lead counsel for a
  Inc., which left the NCAA as the remaining defendant.                 nationwide class of consumers alleging horizontal and
  Following trial in 2014, the Court determined that the NCAA           vertical conspiracies by the four leading contact lens
  had violated the antitrust laws and issued a permanent                manufacturers and their primary distributor to impose
  injunction. The Ninth Circuit affirmed the NCAA’s violation           minimum resale price maintenance policies called “unilateral
  of the antitrust laws and upheld significant injunctive               pricing policies,” or “UPPs.” On June 16, 2016, the court
  relief—the practical effect of which is that college athletes can     denied the defendants’ motions to dismiss, and on February
  now each receive up to $5,000 more every year as part of their        21, 2018, the plaintiffs announced that they had reached a
  scholarship package (to cover their education, travel and             settlement with CooperVision. The court preliminarily
  medical expenses, and acquire pre-professional training as            approved that settlement on July 10, 2018. On December 4,
  they enter the work force).                                           2018, the court certified a nationwide class of consumers
                                                                        asserting federal antitrust claims, as well as Maryland and
• In re Vitamin C Antitrust Litig., No. 06-md-01738 (E.D.N.Y.)          California sub-classes. The case is scheduled to go to trial in
  Hausfeld serves as co-lead counsel in the first class                 February 2020.
  antitrust case in the United States against Chinese
  manufacturers. Hausfeld obtained settlements for the class          • In re International Air Passenger Surcharge Antitrust
  of $22.5 million from two of the defendants—the first                 Litig., No. 06-md-01793 (N.D. Cal.)
  after summary judgment, and the second just before                    Hausfeld served as co-lead counsel in this case against two
  closing arguments at trial. Days later, the jury reached a            international airlines alleged to have fixed fuel surcharges
  verdict against the remaining defendants, and the court               on flights between the United States and United Kingdom.
  entered a judgment for $148 million after trebling the                Lawyers at the firm negotiated a ground-breaking $200
  damages awarded. On appeal to the U.S. Supreme Court,                 million international settlement that provides recovery for
  our clients prevailed, and the case was remanded for                  both U.S. purchasers under U.S. antitrust laws and U.K.
  further consideration by the Second Circuit.                          purchasers under U.K. competition laws.

• In re Air Cargo Shipping Services Antitrust Litig.,                 • In re Municipal Derivatives Antitrust Litig., No. 08-cv-
  No. 06-md-1775 (E.D.N.Y.)                                             2516 (S.D.N.Y.)
  Hausfeld served as co-lead counsel in this case alleging              Hausfeld served as co-lead counsel in this case against
  over thirty international airlines engaged in a conspiracy            banks, insurance companies, and brokers accused of
  to fix the price of air cargo shipping services. The firm             rigging bids on derivative instruments purchased by
  negotiated more than $1.2 billion in settlements from over            municipalities. The firm obtained over $200 million in
  30 defendants for the class, won certification of the class           settlements with more than ten defendants.
  and defeated the defendants’ motions for
  summary judgment.



5   HAUSFELD FIRM RESUME                                                                                           www.hausfeld.com
             CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 7 of 15




• In re Automotive Aftermarket Lighting Products                • In re American Express Anti-Steering Rules Antitrust
  Antitrust Litig., No. 09-ML-2007 (C.D. Cal.)                    Litig., No. 11-md-2221 (E.D.N.Y)
  Hausfeld served as co-lead counsel in this case against         As lead counsel, Hausfeld represents a class of merchants
  three manufacturers for participating in an international       and retailers against American Express. The merchants
  conspiracy to fix the prices of aftermarket automotive          allege that American Express violated antitrust laws by
  lighting products. The firm obtained over $50 million           requiring them to accept all American Express cards, and
  in settlements.                                                 by preventing them from steering their customers to other
                                                                  payment methods.
• In re Processed Egg Products Antitrust Litig., No.
  08-cv-04653 (E.D. Pa.)                                        • In re Domestic Airline Travel Antitrust Litig., No.
  Hausfeld served as co-lead counsel in this case alleging        15-1404 (CKK) (D.D.C.)
  that egg producers, through their trade associations,           Hausfeld serves as co-lead counsel for a proposed class of
  engaged in a scheme to artificially inflate egg prices by       domestic air passengers that collectively allege the
  agreeing to restrict the supply of both laying hens and         defendants, the four major U.S. passenger air carriers
  eggs. The firm obtained over $135 million in settlements,       — United, American, Delta, and Southwest — conspired to
  won certification of a class of shell egg purchasers, and       fix domestic airfares by colluding to limit their respective
  tried the case against the remaining defendants.                capacity. The passengers allege that Defendants, in which a
                                                                  common set of investors owned significant shares during
• In re Fresh and Process Potatoes Antitrust Litig., No.          the conspiracy period, carried out the conspiracy through
  10-MD-2186 (D. Idaho)                                           repeated assurances to each other on earnings calls and
  Hausfeld served as chair of the executive committee in this     other statements that they each were engaging in “capacity
  case alleging that potato growers, their cooperatives,          discipline”. In October 2016, the court denied defendants’
  processors, and packers conspired to manipulate the price       motion to dismiss. Since that time, the firm has obtained
  and supply of potatoes. In defeating defendants’ motion to      $60 million in settlements with American and Southwest.
  dismiss, the firm secured a judicial determination that         The litigation against United and Delta is ongoing.
  supply restrictions are not protected conduct under a
  limited federal antitrust exemption available to certain
  grower associations—a novel question that had never
  before been decided by any court. The firm obtained $19.5
  million in settlements and valuable injunctive relief
  prohibiting future production limitation agreements,
  achieving global resolution of the case.




6   HAUSFELD FIRM RESUME                                                                                   www.hausfeld.com
             CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 8 of 15




Litigation Achievements
Significant Trial Victories                                        Exceptional Settlement Results
While many law firms like to talk about litigation experience,     Over the past decade, Hausfeld has recouped over $20 billion
Hausfeld lawyers regularly bring cases to trial—and win.           for clients and the classes they represented. We are proud
Among our trial victories are some of the largest antitrust        of our record of successful dispute resolution. Among
cases in the modern era. For example, in O’Bannon v.               our settlement achievements, a selection of cases merit
NCAA (N.D. Cal.), we conducted a three-week bench trial            special mention.
before the chief judge of the Northern District of California,
resulting in a complete victory for college athletes who           In the high profile In re Foreign Exchange Benchmark Rates
alleged an illegal agreement among the National Collegiate         Antitrust Litigation (S.D.N.Y.), we negotiated settlements
Athletic Association and its member schools to deny                totaling more than $2.3 billion with fifteen banks accused of
payment to athletes for the commercial licensing of their          conspiring to manipulate prices paid in the foreign-exchange
names, images, and likenesses. Our victory in the O’Bannon         market. In another case involving allegations of pricefixing
litigation followed the successful trial efforts in Law v.         among the world’s largest airfreight carriers, In re Air Cargo
NCAA (D. Kan.), a case challenging earning restrictions            Shipping Services Antitrust Litigation (E.D.N.Y.), we
imposed on assistant college coaches in which the jury             negotiated settlements with more than 30 defendants totaling
awarded $67 million to the class plaintiffs that one of our        over $1.2 billion—all in advance of trial. In the ongoing In re:
lawyers represented.                                               LIBOR-Based Financial Instruments Antitrust Litigation
                                                                   (S.D.N.Y.) case, we have secured settlements to date totaling
In In re Vitamin C Antitrust Litigation (E.D.N.Y.), we             $590 million with Barclays ($120 million), Citi ($130 million),
obtained, on behalf of our direct purchaser clients, a             Deutsche Bank ($240 million), and HSBC ($100 million). The
$148 million jury verdict and judgment against Chinese             court has granted final approval to each of these settlements.
pharmaceutical companies that fixed prices and controlled
export output of Vitamin C—on the heels of $22.5 million           Most recently, Hausfeld served as class counsel in Hale v.
in settlements with other defendants, which represented            State Farm Mutual Automobile Insurance Co. (S.D.Ill.).
the first civil settlements with Chinese companies in a            This case involved allegations that State Farm worked to
U.S. antitrust cartel case. Years earlier, we took on a global     help elect an Illinois state supreme court justice in order to
vitamin price-fixing cartel in In re Vitamins (D.D.C.), in         overturn a billion-dollar judgment against it. On the day
which we secured a $1.1 billion settlement for a class of          opening statements were to be delivered to the jury, State
vitamin purchasers and then took the remaining defendants          Farm agreed to settle for $250 million. Finally, in the global
to trial, culminating in a $148 million jury verdict.              Marine Hose matter, we broke new ground with the first
                                                                   private resolution of a company’s global cartel liability
Our trial experience extends to intellectual property matters      without any arbitration, mediation, or litigation. That
and general commercial litigation as well. Recently, we            settlement enabled every one of Parker ITR’s non-US marine-
represented entertainment companies that sought to hold            hose purchasers to recover up to 16% of their total purchases.
internet service provider Cox Communications accountable
for willful contributory copyright infringement by ignoring        These cases are just five among dozens of recent landmark
the illegal downloading activity of its users. Following a trial   settlements across our practice areas.
in BMG Rights Management (US) LLC, v. Cox Enterprises,
Inc. (E.D. Va.), the jury returned a $25 million verdict for
our client. After the defendants appealed and prior to a new
trial, the parties settled.




7   HAUSFELD FIRM RESUME                                                                                       www.hausfeld.com
              CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 9 of 15




Reputation and Leadership in the Antitrust Bar
Court Commendations                                           Hausfeld lawyers achieved “really, an
Judges across the country have taken note of Hausfeld’s       outstanding settlement in which a group of
experience and results achieved in antitrust litigation.      lawyers from two firms coordinated the work…
                                                              and brought an enormous expertise and then
“All class actions generally are more complex                 experience in dealing with the case.” “[Hausfeld
than routine actions… But this one is a doozy.                lawyers are] more than competent. They
This case is now I guess nearly more than                     are outstanding.”
ten years old. The discovery as I’ve noted has                – Judge Charles R. Breyer
been extensive. The motion practice has been                  In re International Air Passenger Surcharge Antitrust Litig., No.
                                                              06-md-01793 (N.D. Cal.) (approving a ground-breaking $200
extraordinary… The recovery by the class is
                                                              million international settlement that provided recovery for
itself extraordinary. The case, the international             both U.S. purchasers under U.S. antitrust laws, and U.K.
aspect of the case is extraordinary. Chasing                  purchasers under U.K. competition laws.)
around the world after all these airlines is an
undertaking that took enormous courage.”
                                                              Hausfeld has “the breadth of experience,
– Judge Brian M. Cogan                                        resources and talent necessary to navigate a
In re Air Cargo Shipping Services Antitrust Litigation, No.
                                                              case of this import.” Hausfeld “stands out from
06-md-1775 (E.D.N.Y.)
                                                              the rest.”
                                                              – District Judge Morrison C. England Jr.
Comparing Hausfeld’s work through trial to                    Four In One v. SK Foods, No. 08-cv-3017 (E.D. Cal.)
Game of Thrones: “where individuals with
seemingly long odds overcome unthinkable
                                                              “The class is represented by what I would
challenges… For plaintiffs, their trial victory in
                                                              describe as an all-star group of litigators…”
this adventurous, risky suit, while more than a
mere game, is nothing less than a win…”                       –D
                                                                istrict Judge David R. Herdon
                                                              Hale v. State Farm, No. 12-cv-00660-DRH-SCW (S.D. Ill.)
– Magistrate Judge Nathanael M. Cousins
O’Bannon v. Nat’l College Athletic Ass’n, No. 09-cv-3329
(N.D. Cal.)




8   HAUSFELD FIRM RESUME                                                                                    www.hausfeld.com
           CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 10 of 15




Awards and Recognitions
                           The Legal 500:
                           In 2020, for the 11th consecutive year, Hausfeld was ranked in the top tier nationally for
                           firms in antitrust civil litigation and class actions by The Legal 500. The publication
                           described Hausfeld lawyers as “pragmatic, smart and focused litigation experts,” and the
                           firm as “at the top of its game,” with “a number of heavyweight practitioners.” The
                           publication has previously stated that:

                           “DC firm Hausfeld LLP remains top-notch in antitrust litigation… Hausfeld
                           LLP is one of the most capable plaintiffs firms involved in the area of civil
                           cartel enforcement, and is handling some of the major cartel-related cases…”
                           The Legal 500 has also recognized that Hausfeld is a “market transformer,” the “most
                           innovative firm with respect to antitrust damages,” is “[d]riven by excellence,” “anticipates
                           the evolving needs of clients,” and delivers “outstanding advice not only in legal terms but
                           also with a true entrepreneurial touch. . . .”


                           Who’s Who Legal:
                           In 2019, Who’s Who Legal honored Hausfeld as the ‘Competition Plaintiff Firm of the
                           Year,’ noting that the firm is, “a giant in the competition plaintiff field that once again
                           demonstrates the strength and depth of its expertise...”

                           In 2018, the publication recognized the firm as “[a] powerhouse in the plaintiffs’ litigation
                           field, with particularly deep capability in competition matters,” highlighting “nine
                           outstanding litigators.”


                           Concurrences
                           In 2018, an article authored by Hausfeld lawyer Scott Martin, joined by co-authors Brian
                           Henry and Michaela Spero, was awarded Concurrences’ 2018 Writing Award for Private
                           Enforcement (Business) Category. The article, “Cartel Damage Recovery: A Roadmap for
                           In-House Counsel,” was originally published in Antitrust Magazine.

                           In 2017, Hausfeld’s Competition Bulletin was selected to be ranked among the top antitrust
                           firms distributing newsletters and bulletins. Hausfeld is the only Plaintiffs’ firm to be
                           ranked, and we secured the number one spot for Private Enforcement Newsletters.

                           In 2015, Hausfeld Partners Michael Hausfeld, Michael Lehmann and Sathya Gosselin won
                           the Concurrences’ 2015 Antitrust Writing Awards in the Private Enforcement (Academic)
                           category for their article, “Antitrust Class Proceedings—Then and Now,” Research in Law
                           and Economics, Vol. 26, 2014.




9   HAUSFELD FIRM RESUME                                                                                www.hausfeld.com
           CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 11 of 15




                            Financial Times:
                            In 2019, the Financial Times named Hausfeld one of the 25 ‘Most Innovative Law Firms:
                            Overall’ in North America. Notably, Hausfeld was the only plaintiffs’ firm to make the
                            list. In 2018, the Financial Times’ Innovative Lawyers Report honored Hausfeld with the
                            ‘Innovation in Legal Expertise - Dispute Resolution’ award for the firm’s work with Dutch
                            transportation insurer TVM. The Financial Times followed up this award by commending
                            Hausfeld in its 2018 North America Innovative Lawyers Report for its representation of
                            plaintiffs in In Re Foreign Exchange Benchmark Rates Antitrust Litigation. Hausfeld is
                            proud to be the only plaintiffs’ firm to have received recognition in the category of ‘dispute
                            resolution’ for 2018 on both sides of the Atlantic.

                            In 2016, the Financial Times named Hausfeld as a top innovative law firm. Writing about
                            Hausfeld’s innovation in the legal market, the Financial Times noted: “The firm has taken
                            the litigation finance model to Germany, to turn company inhouse legal departments into
                            profit centres.”

                            In 2015, Michael Hausfeld was recognized by the Financial Times as one of the Top 10
                            Innovative Lawyers in North America.

                            In 2013, Hausfeld won the Financial Times Innovative Lawyer Dispute Resolution Award.
                            The FT stated that Hausfeld has “[p]ioneered a unique and market-changing litigation
                            funding structure that improved accessibility and enabled victims to pursue actions with
                            little or no risk.”


                            Global Competition Review:
                            In 2018, Hausfeld attorneys were awarded Global Competition Review’s “Litigation of the
                            Year – Cartel Prosecution” commending its work on In re Vitamin C Antitrust Litigation.
                            In this historic case, the Supreme Court ruled in favor of Hausfeld’s clients, setting forth
                            criteria and a framework for courts to use when assessing the credibility and weight to give
                            to a foreign government’s expression of its own laws.

                            In 2016, Hausfeld was awarded Global Competition Review’s “Litigation of the Year – Cartel
                            Prosecution” for its work on In re Foreign Exchange Antitrust Benchmark Litigation. The
                            award recognized Hausfeld’s success in the Foreign Exchange litigation to date, which has
                            included securing settlements for more than $2.3 billion in on behalf of a class of injured
                            foreign exchange investors and overcoming three motions to dismiss in the action.

                            In 2015, Hausfeld attorneys were awarded Global Competition Review’s “Litigation of the
                            Year – Non-Cartel Prosecution,” which recognized their trial victory in O’Bannon v. NCAA,
                            a landmark case brought on behalf of college athletes challenging the NCAA’s restrictions
                            on payment for commercial licensing of those athletes’ names, images, and likenesses in
                            various media.




10   HAUSFELD FIRM RESUME                                                                              www.hausfeld.com
           CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 12 of 15




                            U.S. News & World Report:
                            Since 2016, U.S. News & World Report – Best Law Firms has named Hausfeld to its top tier
                            in both Antitrust Law and Litigation, and among its top tiers in Commercial Litigation.
                            Hausfeld was also recognized in New York, San Francisco, and Washington, DC in
                            Antitrust Law, Litigation, Mass Torts and Commercial Litigation.


                            American Antitrust Institute:
                            In 2018, Hausfeld and its co-counsel received the American Antitrust Institute’s award for
                            ‘Outstanding Antitrust Litigation Achievement in Private Law Practice’ for their trial and
                            appellate victories in In re Vitamin C Antitrust Litigation.

                            In 2016, the American Antitrust Institute honored two Hausfeld case teams—In re Air Cargo
                            Shipping Services Antitrust Litig. (E.D.N.Y.) and In re Municipal Derivatives Antitrust Litig.
                            (S.D.N.Y.)—with its top award for Outstanding Antitrust Litigation Achievement in Private
                            Law Practice. Taken together, these two cases have yielded settlements of over $1.4 billion
                            to class members after nearly a decade of litigation. The award celebrates private civil
                            actions that provide significant benefits to clients, consumers, or a class and contribute to
                            the positive development of antitrust policy.

                            In 2015, Hausfeld and fellow trial counsel won the American Antitrust Institute’s award for
                            Outstanding Antitrust Litigation Achievement in Private Law Practice for their trial and
                            appellate victories in O’Bannon v. NCAA.

                            Chambers & Partners:
                            In 2020, Chambers and Partners named Hausfeld to its highest tier, Band 1, for “Antitrust:
                            Plaintiff – USA – Nationwide,” noting that the firm is:

                            “able to deploy a deep bench of trial attorneys with outstanding litigation
                            experience,” and is “renowned for its abilities representing plaintiffs in
                            multidistrict class action antitrust suits across the country involving a wide
                            variety of antitrust issues.”
                            Clients reported to the publication that “Hausfeld is a great partner that makes sure to
                            understand our perspective,” and peers have commended the firm’s “terrific, deep bench.”

                            Hausfeld was one of just four law firms ranked in Band 1. Hausfeld’s New York office was
                            also named to Band 1 for “Antitrust: Mainly Plaintiff – New York.”

                            The publication has also previously noted the firm’s attributes as including:
                            • A reputation as a “[m]arket-leading plaintiffs’ firm with considerable experience in
                              antitrust class action suits and criminal cartel investigations.”
                            • “[N]umerous successes in the area, resulting in major recovery or settlements for its clients.”
                            • Firm Chair Michael Hausfeld’s record as “a very successful and able antitrust litigator,”
                              and “one of the titans of the Plaintiffs Bar.”

                            Additionally, between 2016 and 2019, Chambers & Partners UK ranked Hausfeld in the
                            top tier among London firms representing private claimants in competition matters and
                            recognized the firm’s accomplishments in Banking Litigation.

11   HAUSFELD FIRM RESUME                                                                                www.hausfeld.com
           CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 13 of 15




                            National Law Journal:
                            In 2015, Hausfeld was named to the National Law Journal’s “Plaintiffs Hot List” for the
                            fourth year in a row. The publication elaborated:

                            “Hausfeld’s creative approaches underpinned key antitrust wins last year,
                            including a trailblazing victory for former college athletes over the use of
                            their likenesses in television broadcasts and video games…” and Hausfeld,
                            along with its co-counsel, “nailed down a $99.5 million settlement with
                            JPMorgan Chase & Co. in January in New York federal court for alleged
                            manipulation of market benchmarks. And it helped land nearly $440
                            million in settlements last year, and more than $900 million thus far, in
                            multidistrict antitrust litigation against air cargo companies.”

                            In 2014, The National Law Journal named Hausfeld as one of a select group of America’s Elite
                            Trial Lawyers, as determined by “big victories in complex cases that have a wide impact on
                            the law and legal business.” The award notes that Hausfeld is among those “doing the most
                            creative and substantial work on the plaintiffs side.”




12   HAUSFELD FIRM RESUME                                                                             www.hausfeld.com
             CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 14 of 15




Diversity and Inclusion                                            Selected Articles
                                                                   • Jeanette Bayoumi, “From Silicon Valley to the Burger Joint:
Hausfeld is committed to diversity and inclusion, because            The Evolving Landscape of Vertical ‘No-Poach’ Cases,”
we know that embracing a variety of viewpoints and                   Hausfeld Competition Bulletin/Lexology (Fall 2019).
backgrounds allows us to gain better insights and strengthen
                                                                   • Melinda R. Coolidge and Katie R. Beran, “The Federal
our practice. Our diversity is reflected throughout our
                                                                     Trade Commission Slams Impax/Endo Reverse Payments
dozens of case teams leading class actions across the country.
                                                                     Settlement,” Hausfeld Competition Bulletin/Lexology
We are proud that half of our lawyers are women, who lead
                                                                     (Summer 2019).
some of the largest price-fixing and market manipulation
antitrust MDLs in the United States on behalf of our firm.
                                                                   • Walter D. Kelley Jr., “Arbitrability – Which Is To Be
Hausfeld’s Diversity and Inclusion Committee is committed to         Master?” Hausfeld Competition Bulletin/Lexology
examining and improving all aspects of our hiring, benefits,         (Spring 2019).
training, support, and promotion practices to ensure that we
                                                                   • Nathaniel C. Giddings & Aaron Patton, “Social Media and
maintain the highest standards for ourselves, and continually
                                                                     Antitrust: A Discovery Primer,” Antitrust Magazine
strive for improvement. We seek to ensure that all of our
                                                                     (Summer 2018).
attorneys are provided the resources they need to excel, and are
given opportunities to lead, both within and outside the firm.
                                                                   • Steven Nathan and Irving Scher, “The Role of Comity in
                                                                     Antitrust Discovery,” Hausfeld Competition Bulletin/

Thought Leadership                                                   Lexology (Spring 2018).


Hausfeld lawyers do more than litigation. They exercise            • Sarah LaFreniere (Co-Author), “The Volkswagen Scandal:
thought leadership in many fields. Hausfeld lawyers host,            Catalyst for Class Action Change?” Law360 (Feb. 27, 2018).
lecture at, and participate in leading legal conferences
                                                                   • Jeanette Bayoumi, “Are Nationwide Classes at Risk for
worldwide and address ground-breaking topics including:
                                                                     Overturned Settlements following the Ninth Circuit’s
the pursuit of damages actions in the United States and
                                                                     Ruling in Hyundai?” Hausfeld Competition Bulletin/
the European Union on behalf of EU and other non-U.S.
                                                                     Lexology (Winter 2018).
plaintiffs; nascent private civil enforcement of EU
competition laws; application of the FTAIA; the impact of          • Michael D. Hausfeld, Irving Scher, and Laurence Sorkin,
Wal-Mart Stores, Inc. v. Dukes and Comcast Corp. v. Behrend          “Litigating Indirect Purchasers Claims: Lessons for the
on class certification; reforms to the Federal Civil Rules of        EU from the U.S. Experience,” Antitrust Magazine
Procedure; emerging issues in complex litigation; and legal          (Fall 2017)
technology and electronic discovery.
                                                                   • Scott Martin, Michaela Spero, and Brian Henry, “Cartel
Hausfeld attorneys have presented before Congressional
                                                                     Damage Recovery: A Roadmap for In-House Counsel,”
subcommittees, regulators, judges, business leaders,
                                                                     Antitrust Magazine (Fall 2017)—Recipient of Concurrences’
in-house counsel, private lawyers, public-interest advocates,
                                                                     2018 Antitrust Writing Award for Private Enforcement
elected officials and institutional investors, and hold
                                                                     (Business) Category.
leadership positions in organizations such as the American
Bar Association, the American Antitrust Institute, the             • Christopher Lebsock and Samantha Stein, “Oligopoly &
Women Antitrust Plaintiffs’ Attorneys network group, the             No Direct Evidence? Good Luck, Says Third Circuit,”
Sedona Conference and the Institute for the Advancement of           Hausfeld Competition Bulletin/Lexology (Fall 2017).
the American Legal System.
                                                                   • Michael D. Hausfeld and Irving Scher, “Damage Class
                                                                     Actions After Comcast: A View from the Plaintiffs’
                                                                     Side,” Antitrust Magazine (Spring 2016).




13   HAUSFELD FIRM RESUME                                                                                     www.hausfeld.com
            CASE 0:20-cv-01319-JRT-HB Document 29-5 Filed 07/17/20 Page 15 of 15




• James J. Pizzirusso, “Proving Damages in Consumer          • Michael D. Hausfeld and Brian A. Ratner, “Prosecuting
  Class Actions,” Consumer Protection Committee, Vol. 22/      Class Actions and Group Litigation – Understanding the
  No. 1, ABA Section of Antitrust Law (March 2016).            Rise of International Class and Collective Action
                                                               Litigation and How this Leads to Classes that Span
• Jeannine Kenney, “Courts determine that non-cash             International Borders,” World Class Actions (Ch. 26, 2012)
  consideration is subject to antitrust scrutiny under
  Actavis,” Hausfeld Competition Bulletin/Lexology           • Michael D. Hausfeld and Kristen Ward Broz, “The
  (Oct. 2015).                                                 Business of American Courts in Kiobel,” JURIST –
                                                               Sidebar (Oct. 2012).
• Bonny E. Sweeney, “Earning ACPERA’s Civil Benefits,” 29
  Antitrust Magazine 37 (Summer 2015).                       • Michael D. Hausfeld, Brent W. Landau, and Sathya S.
                                                               Gosselin, “’CAT’-astrophe: The Failure of ‘Follow-On’
• Irving Scher, “The FTC’s Revised Fred Meyer Guides:          Actions,” International Cartel Workshop, Presented by the
  Back to the Sixties,” Antitrust Source (February 2015).      ABA Section of Antitrust Law & The International Bar
                                                               Association (Feb. 1-3, 2012).
• Brent W. Landau and Gary Smith, “Bundling Claims
  Under Section 1 of the Sherman Act: Focusing on Firms’     • Michael D. Hausfeld and Brent W. Landau, et al., “Private
  Abilities to Create Anticompetitive Effects in a Market,     Enforcement of Antitrust Law in the United States, A
  Rather Than Their Share of It,” Antitrust Health Care        Handbook - Chapter 4: Initiation of a Private
  Chronicle, Vol. 28/ No. 1, ABA Section of Antitrust Law      Claim,” (2012).
  (Jan. 2015).
                                                             • Brian A. Ratner and Sathya S. Gosselin, “The Novelty of
• Michael D. Hausfeld, Gordon C. Rausser, Gareth J.            Wal-Mart v. Dukes,” American Bar Association, Business
  Macartney, Michael P. Lehmann, Sathya S. Gosselin,           Torts & Civil RICO Committee, Business Torts & RICO
  “Antitrust Class Proceedings – Then and Now,” Research       News, Vol. 8, Issue 1, (Fall 2011).
  in Law and Economics (Vol. 26, 2014)—Recipient of
  Concurrences’ 2015 Antitrust Writing Award for Private     • Bonny E. Sweeney, “Overview of Section 2 Enforcements
  Enforcement (Academic) Category.                             and Developments,” 2008 Wis. L. Rev. 231 (2008).

• Brent W. Landau and Brian A. Ratner, “Chapter 39: USA,”
  The International Comparative Legal Guide to Cartels &
  Leniency (Ch. 39, 2014).




14   HAUSFELD FIRM RESUME                                                                              www.hausfeld.com
